DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
Hopper;
Storage container;
Discharge gate;
conveyor hose;
Vacuum (means of);
	as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The subject matter of this application admits of illustration by a new drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
	The arrangement in which a trough is clamped to a discharge gate, at the outlet(s) of a hopper, which has not been further expanded on beyond that; under which the gate remains functional, has not been depicted.  Applicant’s preferred embodiment of how execution of this method is contemplated is unclear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (4,695,205) in view of McGregor (5,002,615).
Levine (4,695,205) disclose(s):
Method, figure(s) 1;
Hopper P;
Storage container constituting a silo, T & S;
solid particles, column(s) 1, line(s) 7;
trough 16;
Discharge gate 18;
air as a medium of conveyance, column(s) 1, line(s) 16;
vacuum pipe(s), outlet(s) just to the right of 16;
hose 28;
at least partially evacuating the Storage container; V;
applying a vacuum from the vacuum pipe(s) to the Storage container; 52 by venturi effect.  
	Levine (4,695,205) teach(es), as a practical matter, opening the discharge gate to permit solid particles to fall into the trough; as well as conveying solid particles into the Storage container.  Both reference(s) teach an open top in order to have a functional trough.  
	Levine (4,695,205) disclose(s) applying air pressure at the hopper Discharge gate.  Levine (4,695,205) lack(s) an aerator.  McGregor (5,002,615) teach(es) aerator application to a trough used in trans-loading solid particles from a hopper to a storage container.  
	Levine (4,695,205) disclose(s) constructing the hopper discharge since there is a finished system.  Further, it has been held that constructing a formerly integral structure in various discrete elements involves only ordinary skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  However both Levine (4,695,205) & McGregor (5,002,615) is/are silent on any type of construction methodology.  Accordingly both lack(s) a “clamping” step.  
As the applicant has failed to show criticality or unexpected results in construction via clamping, and the 13 reference(s) to the term in the specification are mere nominal recitations, without any figure(s) depiction, the construction step of “clamping” is considered to be a matter of design choice.  
	Further, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as the few common industrial construction techniques like “clamping”), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Levine (4,695,205) to provide/substitute an aerator via clamping in order to assist in fluidizing the solid particles as taught by Levine (4,695,205).  
	With regard to claim(s) 3, McGregor (5,002,615) teach(es) varying air intake pipe(s) openings with controlling vacuum via aerator design; see the nozzle variation as best seen figure(s) 4.  
	With regard to claim(s) 6, the aerator would have to necessarily be positioned at either the trough sides or at its bottom.  Accordingly, both reference(s) together or stand-alone meet this language.  
	Conclusion
The examiner invites the applicant to telephone upon review of this Office Action.  
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 7-10 are allowable.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653